USCA4 Appeal: 22-6126      Doc: 15         Filed: 12/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6126


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JACOBO ROZO POSSO,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cr-00120-TDS-1; 1:19-
        cv-00906-TDS-JLW)


        Submitted: October 31, 2022                                  Decided: December 8, 2022


        Before AGEE and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Jeremy Brian Gordon, JEREMY GORDON, PLLC, Mansfield, Texas, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6126         Doc: 15      Filed: 12/08/2022     Pg: 2 of 2




        PER CURIAM:

               Jacobo Rozo Posso seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Posso’s 28 U.S.C. § 2255

        and Fed. R. Civ. P. 59(e) motions. The orders are not appealable unless a circuit justice or

        judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017).

               We have independently reviewed the record and conclude that Posso has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2